No. 03-335

           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  2003 MT 257N


IN RE THE MATTER OF

JULIA J. VERMANDEL,

          Deceased.



APPEAL FROM:     District Court of the Thirteenth Judicial District,
                 In and for the County of Yellowstone, Cause No. DV 03-0013
                 The Honorable Gregory R. Todd, Judge presiding.


COUNSEL OF RECORD:

          For Appellant:

                 Irene S. Atraqchi, Pro Se, Washington, D.C.

          For Respondent:

                 Duncan A. Peete, Vicki L. McDonald; Moulton, Bellingham,
                 Longo & Mather, Billings, Montana


                                             Submitted on Briefs: August 21, 2003

                                                         Decided: September 23, 2003
Filed:


                 __________________________________________
                                   Clerk
Chief Justice Karla M. Gray delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court 1996 Internal

Operating Rules, the following decision shall not be cited as precedent. It shall be filed as

a public document with the Clerk of the Supreme Court and shall be reported by case title,

Supreme Court cause number and result to the State Reporter Publishing Company and to

West Group in the quarterly table of noncitable cases issued by this Court.

¶2     The Thirteenth Judicial District Court, Yellowstone County, dismissed Irene

Atraqchi's "Petition" in this matter on the basis that Atraqchi failed to comply with Rule 4C,

M.R.Civ.P. Atraqchi appeals. We affirm.

¶3     The issue is whether the District Court erred in dismissing Atraqchi's "Petition" for

insufficiency of process.

¶4     We have determined to decide this case pursuant to our Order dated February 11,

2003, amending Section 1.3 of our 1996 Internal Operating Rules and providing for

memorandum opinions. The issue is clearly controlled by settled Montana law.

¶5     An appellant must support her argument with citations to the authorities, statutes and

pages of the record relied on. Rule 23(a)(4), M.R.App.P. Failure to comply with Rule

23(a)(4), M.R.App.P., is fatal to an appeal. State v. Blackcrow, 1999 MT 44, ¶ 33, 293

Mont. 374, ¶ 33, 975 P.2d 1253, ¶ 33. Atraqchi has provided no authority for her argument

that mailing a copy of her "Petition" to the defendant's attorney--without issuance or service

of a summons--was proper service under the Montana Rules of Civil Procedure. Rule 4C(1),

M.R.Civ.P., requires that the plaintiff "shall present a summons to the clerk for issuance"

                                              2
and Rule 4D(2), M.R.Civ.P., requires that "[t]he summons and complaint shall be served

together." [Emphasis supplied.]

¶6    Affirmed.



                                                    /S/ KARLA M. GRAY


We concur:


/S/ JOHN WARNER
/S/ PATRICIA COTTER
/S/ JAMES C. NELSON
/S/ JIM RICE




                                          3